DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how: 1)how the clutch is to be disengaged (from what claimed structure?) and how the motorized unit is non-self-locking (claim 7) limits the claim relative to the other elements included.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 3, 4, 5, 6, 9  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruaud (‘070).  The reference to Ruaud (fig 1) teaches structure as claimed including an adjustable assembly for use in a vehicle, the adjustable assembly comprising: a table element forming a table surface configured to support an object; and an adjustment device (5, 6, 7, 8) configured to provide power-operated adjustment to the table element to move the table element ) along a longitudinal axis extending substantially parallel to the table surface, between a retracted position and an extended position, and pivot the table element about a pivot axis extending substantially perpendicularly to the longitudinal axis, the adjustment device includes a physical guideway configured to guide the table element along the longitudinal axis, the physical guideway is formed by slotted guide and/or a guide rail (see fig 1), an adjustable cover, wherein the adjustable cover at least partially defines the table surface (4A, B) and is configured to be adjusted between a closed position and an open position in which so that a storage space formed by the table element is accessible 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 17, 18, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruaud (‘070).  The reference to Ruaud teaches structure substantially as claimed as discussed above including a drive unit.  To provide additional drive units for more power would have been obvious and well within the level of ordinary skill in the art and further a reasonably predictable result.  The well known uses of clutches provides engagement/disengagement and would provide manual adjustment as claimed.
Claims 10, 11, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruaud (‘070) as applied to the claims above, and further in view of Wang et al (‘334).  The reference to Ruaud teaches structure substantially as claimed as discussed above including a lever mechanism (fig 1) . 	
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruaud (‘070) as applied to the claims above, and further in view of Nonner et al DE’156).  The reference to Ruaud teaches structure substantially as claimed as discussed above including an actuation of adjustment, the only difference being that there is not a control mechanism to provide adjustable control depending upon particular inputs.  However, the reference to Nonner et al  teaches the use of providing (at column 3, line 46 - column 6, line 10; figures) an adjustable assembly for a vehicle, having a table element and an adjustment device for the power-operated adjustment of the table element  including an electronic control unit (29)  which is configured  to operate the adjustment device upon receipt of at least one control signal which is generated in the event of a potential crash of the .
Allowable Subject Matter
Claims 7, 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including stowable tables and adjustment mechanisms.



.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.